DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-18) in the reply filed on 11 March 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus claims contain the method and workpiece language and therefore they are not restrictable.  This is not found persuasive because while the apparatus claims do require means for depositing, they do not require the two filaments.  Applicant is reminded that apparatus patentability is determined irrespective of method and workpiece limitations.  While the apparatus claims have method and workpiece limitations, said limitations amount to intended use. While the claims do have means plus function language said language only requires the structure found in the spec and its equivalents and therefore the claimed apparatus still does not require two filaments only means for providing two filaments. Applicant further argues that the groups are so closely related that restriction is not required and does not place a search burden on the Examiner.  However, such arguments are not found persuasive because of Applicant's mere allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. In addition, the Examiner has properly identified limitations between the apparatus and method claims, which render such claims distinct and thus restrictable.
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 March 2021.  Applicant is encouraged to maintain apparatus claims in the current application and amend them to be coextensive in scope with method claims so that upon indication of allowable subject matter the apparatus may be rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 10 and 18 the width of the first and second part layer is not clearly defined (Art. 6 PCT), because the claims do not mention if a part layer is a full layer or only part of it. The claim is interpreted in its broadest sense in the

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haag et al. (WO 2015/188017 (as provided by Applicant in the IDS)).
Regarding Claims 1 and 11: Haag et al. disclose a method for fabricating a composite part using a 3D printing machine ([0006]), said method comprising depositing an alternating sequence of first part layers including rows of filaments made of a first part material and depositing second part layers including rows of filaments made of a second part material (fig. 3B layers P and F and [0074]), where the second part material is different than the first part material and provides adhesion between the first part layers (fig. 1 0A and [0096]).  Haag et al. further disclose a support structure formed of rows of filaments (support S,  Figure 3B).
Regarding Claim 2:  Haag et al. disclose the invention as described above in the rejection of Claim 1.  Haag et al. further the method comprising providing a support structure on which 
Regarding Claim 3:  Haag et al. disclose the invention as described above in the rejection of Claim 2.  Haag et al. further disclose wherein the support structure layers include filaments that have a pure polymer or chopped or discontinuous fibers combined with a polymer ([0086]).
Regarding Claims 4 and 12:  Haag et al. disclose the invention as described above in the rejection of Claims 1 and 11, respectively.  Haag et al. further disclose wherein the first part layers include filaments made of continuous fibers combined with a polymer ([0099]).
Regarding Claims 5, 6, 13 and 14:  Haag et al. disclose the invention as described above in the rejection of Claims 4 and 12, respectively.  Haag et al. further disclose wherein the continuous fibers are continuous carbon fibers and further disclose continuous fibers can be one of graphite, quartz, glass or Kevlar ([0100]).
Regarding Claims 8 and 16:  Haag et al. disclose the invention as described above in the rejection of Claims 1 and 11, respectively.  Haag et al. further disclose wherein the second part layers include filaments made of a pure polymer ([0096]).
Claim(s) 1, 7, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark  (US PG Pub. 2017/0173868).
Regarding Claims 1 and 11: Mark discloses a method for fabricating a composite part using a 3D printing machine, said method comprising depositing an alternating sequence of first part layers including rows of filaments made of a first part material and depositing second part layers including rows of filaments made of a second part material, where the second part material 
Regarding Claims 7 and 15: Mark discloses the invention as described above in the rejection of Claims 1 and 11, respectively.  Mark further discloses wherein the second part layers include filaments made of chopped or discontinuous fibers combined with a polymer (Figure 1E).
Regarding 17: Mark discloses the invention as described above in the rejection of Claim 11.  Mark further discloses wherein the support structure layers include filaments made of chopped or discontinuous fibers enclosed within a polymer ([0193]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO 2015/188017 (as provided by Applicant in the IDS)) as applied to claims 1 and 11 above.
Regarding Claim 9:  Haag et al. disclose the invention as described above in the rejection of Claim 1.  Haag et al. fail to specifically disclose wherein the first part layers are about twice as thick as the second part layers.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention, and in the absence of unexpected results, would have found layer thickness to be a matter of obvious design choice well within the skill of a person having ordinary skill in the art at the time of invention. 
Regarding Claims 10 and 18: Mark discloses the invention as described above in the rejection of Claims 1 and 11, respectively.  Mark fails to specifically disclose the first part layers have a width in the range of 3.5 - 7 mm and a thickness in the range of 0.25 - 0.5 mm and the second part layers have a width in the range of 3.5 - 7 mm and a thickness of about 0.13 mm. However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention, and in the absence of unexpected results, would have found layer thickness 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744